
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.16


BUNGE LIMITED
DEFERRED COMPENSATION PLAN FOR
NON-EMPLOYEE DIRECTORS
(as Amended as of March 12, 2003)


1.     Purpose

        The Plan is established for the purpose of providing members of the
Board who are not employees of Bunge Limited or any Subsidiary with the
opportunity to defer receipt of all or a portion of their Director Fees and, if
applicable, Other Deferral Amounts, as such terms are defined below.

2.     Defined Terms

        As used in the Plan, the following terms shall have the indicated
meanings:

        "Account" means a bookkeeping account maintained on the books and
records of Bunge Limited to record the number of Share Units credited to a
Non-Employee Director.

        "Beneficiary" means the beneficiary or beneficiaries designated by a
Non-Employee Director (on such form and in accordance with such rules and
procedures as the Committee shall approve) to receive distribution of the
Non-Employee Director's Deferred Amounts in the event of the Non-Employee
Director's death. A Non-Employee Director may revoke or change such designation
at any time, except that no Beneficiary designation shall be effective unless it
is in writing and received by Bunge Limited prior to the date of the
Non-Employee Director's death.

        "Board" means the Board of Directors of Bunge Limited.

        "Bunge Limited" means Bunge Limited, a company organized under the laws
of Bermuda.

        "Change in Control" means the occurrence of any of the following:

        (a)   the acquisition by any person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the
Common Stock then outstanding, but shall not include any such acquisition by any
employee benefit plan of Bunge Limited, or any person or entity organized,
appointed or established by Bunge Limited for or pursuant to the terms of any
such employee benefit plan;

        (b)   consummation after approval by the shareholders of Bunge Limited
of either (A) a plan of complete liquidation or dissolution of Bunge Limited or
(B) a merger, amalgamation or consolidation of Bunge Limited with any other
corporation, the issuance of voting securities of Bunge Limited in connection
with a merger, amalgamation or consolidation of Bunge Limited, or sale or other
disposition of all or substantially all of the assets of Bunge Limited or the
acquisition of assets of another corporation (each, a "Business Combination"),
unless, in each case of a Business Combination, immediately following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of the Common Stock outstanding immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then outstanding shares of Common Stock and 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns Bunge Limited or all or
substantially all of Bunge Limited's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Common Stock; or

        (c)   the individuals who, as of the effective date of the Plan,
constitute the Board, and subsequently elected members of the Board whose
election is approved or recommended by at

--------------------------------------------------------------------------------






least a majority of such current members or their successors whose election was
so approved or recommended (other than any subsequently elected members whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board), cease for any reason to constitute at least a
majority of such Board.

        "Committee" means the committee appointed from time to time by the Chief
Executive Officer of Bunge Limited to administer the Plan.

        "Common Stock" means the common shares of Bunge Limited, par value U.S.
$0.01 per share.

        "Crediting Date" means, unless the Committee determines otherwise,
(i) with respect to Deferred Amounts, the date on which such Deferred Amounts
would have been paid to a Non-Employee Director but for the Non-Employee
Director's Deferral Election and (ii) with respect to dividend equivalents on
Share Units, the date that corresponding dividends are paid on shares of Common
Stock, as set by Bunge Limited.

        "Deferral Election" means (i) a Non-Employee Director's annual written
election to defer payment of all or a portion of his Director Fees, subject to
the terms and conditions of the Plan and/or (ii) a Non-Employee Director's
election to defer payment of any Other Deferral Amount, in accordance with the
terms of the Plan, and any other applicable plan, program or arrangement. The
Committee may permit a Non-Employee Director to make a separate Deferral
Election with respect to his annual retainer fees and committee fees. Unless the
Committee determines otherwise, a Deferral Election shall be irrevocable.

        "Deferral Period" means a period elected in writing by a Non-Employee
Director at the time of his Deferral Election for the voluntary deferral of the
Deferred Amounts subject to the election. Unless the Committee determines
otherwise, a Deferral Period shall be a period of not less than thirty-six
months commencing immediately following the first day of the Service Period to
which the Deferral Period relates, except that a Non-Employee Director's
Deferral Period shall end on, and the distribution in respect of Share Units in
the Non-Employee Director's Account shall commence immediately following, the
Non-Employee Director's Termination Date.

        "Deferred Amount" means the U.S. Dollar amount of Director Fees and
Other Deferral Amounts deferred by a Non-Employee Director pursuant to a
Deferral Election. For purposes of the distribution provisions of the Plan,
Deferred Amount also includes any additional Share Units credited thereon as a
result of the payment of dividends on the Common Stock

        "Director Fees" means the annual retainer fees and committee fees paid
(or otherwise payable but for a Deferral Election) to a Non-Employee Director
during an applicable Service Period in connection with his services as a
Non-Employee Director.

        "Election Date" means (1) with respect to Director Fees, the date
designated by the Committee prior to the commencement of a Service Period as the
deadline on which a Deferral Election must be made and (2) with respect to Other
Deferral Amounts, such date as may be designated by the Committee in its sole
discretion.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Fair Market Value" means the closing price for a share of Common Stock
for the market trading day of the date of determination (or, if no closing price
was reported on that date, on the last trading date prior to the date of
determination on which a closing price was reported) on the New York Stock
Exchange, as reported in The Wall Street Journal or such other source as the
Committee deems reliable.

2

--------------------------------------------------------------------------------




        "Non-Employee Director" means a member of the Board who is not then an
officer or employee of Bunge Limited or any Subsidiary.

        "Other Deferral Amounts" means a payment amount (i) that is not Director
Fees, (ii) that, at the election of a Non-Employee Director may be deferred
under the Plan pursuant to the terms of the pertinent plan, agreement or
arrangement through which a Non-Employee Director becomes entitled to receive
such payment, including, without limitation, the Bunge Limited Non-Employee
Directors Equity Incentive Plan, as amended from time to time, and (iii) that is
otherwise payable to the Non-Employee Director but for a Deferral Election.

        "Payment Election" means an election as to the form and timing of
distribution of Deferred Amounts elected in writing by a Non-Employee Director
at the time of his corresponding Deferral Election. Unless the Committee
determines otherwise, the form of distribution pursuant to a Payment Election
shall be in the form of either shares of Common Stock or cash, in a single
distribution, or in up to twenty-five annual installment distributions over
twenty-five years, or in up to three hundred monthly installment distributions
over twenty five years.

        "Plan" means this Deferred Compensation Plan for Non-Employee Directors
of Bunge Limited.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Service Period" means a calendar year or such other period as the
Committee may specify from time to time. The first Service Period shall be
calendar year 2002.

        "Share Unit" means a hypothetical share unit purchased and credited to
the Account of a Non-Employee Director that shall be equal, as of any date of
determination, to the Fair Market Value of a share of Common Stock.

        "Subsidiary" means any corporation in which Bunge Limited beneficially
owns, directly or indirectly, 50% or more of the securities entitled to vote in
the election of directors of the corporation.

        "Termination Date" means the date a Non-Employee Director ceases to
serve as a member of the Board.

3.     Deferral Elections

        (a)    Eligibility.    All Non-Employee Directors shall be eligible to
participate in the Plan.

        (b)    Deferral Elections.    Each Non-Employee Director shall be
offered the opportunity to make a Deferral Election as specified in this
Section 3(b). A Non-Employee Director shall make a Deferral Election for a
Service Period by completing, signing and submitting during a period specified
by the Committee ending on the Election Date a Deferral Election in the form
approved from time to time by the Committee. The Committee may require a
Non-Employee Director, as a condition to submitting a Deferral Election, to make
such representations and warranties, and to agree to such undertakings and
conditions, as the Committee shall determine.

4.     Accounts

        (a)    Crediting of Share Units.    The Deferred Amount elected pursuant
to a Deferral Election shall be credited in the form of Share Units to the
Account maintained in a Non-Employee Director's name in the manner contemplated
by Section 6. In addition, if a dividend is distributed to the shareholders of
Common Stock, each Account shall be credited with additional Share Units in the
manner contemplated by Section 6.

        (b)    Debiting for Distributions.    A Non-Employee Director's Account
shall be debited by any distributions to a Non-Employee Director or any of his
Beneficiaries.

3

--------------------------------------------------------------------------------




        (c)    No Withdrawals or Loans.    In no event shall a Non-Employee
Director have a right under the Plan to make withdrawals from an Account for any
reason. In no event shall a Non-Employee Director be entitled to receive loans
from Bunge Limited based upon the value of his Account.

5.     Vesting

        Each Non-Employee Director shall be fully vested in his Deferred
Amounts.

6.     Deemed Investment of Deferred Amounts

        (a)    Deemed Investment in Common Stock.    Deferred Amounts shall be
deemed to be invested in Share Units as of the Crediting Date. The value of each
Share Unit held in an Account on behalf of a Non-Employee Director shall track
the performance of a share of Common Stock and shall earn dividend equivalents
to the same extent that actual dividends are paid to shareholders of Common
Stock. Any dividend equivalents credited to a Non-Employee Director's Account
shall be in the form of additional Share Units in accordance with the provisions
of Section 6(b).

        (b)    Determination of Number of Share Units.    The number of Share
Units credited to a Non-Employee Director's Account shall be determined by
dividing (i) the Deferred Amount or the amount of a dividend equivalent paid on
Share Units as of the Crediting Date by (ii) the Fair Market Value of a share of
Common Stock as of the Crediting Date. Share Units shall be recorded in whole or
fractional units. Bunge Limited shall provide each Non-Employee Director with a
statement reflecting the number of Share Units credited to his Account as of the
end of each calendar year or at such other intervals as may be specified by the
Committee. Calculation of the number of Share Units held in an Account as
provided in this Section 6(b) shall be for informational purposes only, and
shall not confer on a Non-Employee Director any right to receive the value of an
Account as of any date. A Non-Employee Director's rights to receive
distributions of his Account shall be determined in accordance with Section 7.

7.     Distributions

        (a)    Distribution of Account in Shares of Common Stock or
Cash.    Except as provided in this Section 7 and Section 10, a distribution to
a Non-Employee Director or his Beneficiary of the Non-Employee Director's
Account shall be in the form of either shares of Common Stock or cash, as
elected by the Non-Employee Director on his Deferral Election.

        (i)    With respect to the portion of his Account, if any, that a
Non-Employee Director elects to receive in shares of Common Stock, the
Non-Employee Director shall receive one share of Common Stock for each
corresponding Share Unit credited to such portion of the Account.

        (ii)   With respect to the portion of his Account, if any, that a
Non-Employee Director elects to receive in cash, as of the distribution date,
the Non-Employee Director shall receive in cash a lump sum equal to the Fair
Market Value of a share of Common Stock as of the date of distribution
multiplied by the number of whole and partial Share Units corresponding to such
portion of the Account.

        (iii)  Any fractional Share Units to be settled as of a distribution
date shall be paid to the Non-Employee Director in cash based upon the Fair
Market Value of a share of Common Stock determined in accordance with
Section 7(a)(ii) above.

        (iv)  In no event shall a Non-Employee Director have a right to any form
of distribution of his Account other than as provided in this Section 7(a). The
distributions provided for in this Section 7 shall discharge in full Bunge
Limited's obligations with respect to an applicable Account.

4

--------------------------------------------------------------------------------






        (b)    Installment Distributions.    The portion of an Account to be
distributed pursuant to an installment election shall be determined by dividing
(i) the number of Share Units in a Non-Employee Director's Account by (ii) the
number of remaining installments (including the installment with respect to
which the distribution is being calculated).

        (c)    Election and Timing of Distributions.    A Non-Employee
Director's Deferred Amount shall be distributed to him within a reasonable
period specified by the Committee following the last day of the Deferral Period
in accordance with the Non-Employee Director's Payment Election applicable to
such Deferred Amount.

        (d)    Death.    In the event of a Non-Employee Director's death
(occurring on or after the Termination Date) prior to distribution of his entire
Account, all of the Share Units in the Non-Employee Director's Account shall be
distributed to the Non-Employee Director's Beneficiary in a single distribution
as soon as practicable following the Non-Employee Director's death. The form of
such distribution will be in accordance with any election made by the
Non-Employee Director under Section 7(a) above.

        (e)    Default Payout Procedure.    In the event a Non-Employee Director
does not make a Payment Election with respect to a Deferred Amount, the
Non-Employee Director (or the Non-Employee Director's Beneficiary, as the case
may be) shall receive distribution of such Deferred Amount within sixty days of
the Non-Employee Director's Termination Date in the same manner as if such
Non-Employee Director had elected to receive the entire Deferred Amount in the
form of shares of Common Stock.

        (f)    Amending Payment Elections.    The Committee may permit a
Non-Employee Director to amend his Payment Election in accordance with such
procedures as the Committee may establish from time to time.

        (g)    Additional Deferral.    A Non-Employee Director may elect to
extend the original Deferral Period specified in a Deferral Election. Any
additional extensions to a Deferral Period applicable to the same Deferral
Election may be made only with the Committee's consent. A Non-Employee
Director's election to extend a Deferral Period shall be made no later than one
year prior to the last day of the then-current Deferral Period or within a
shorter period upon approval of the Committee. Upon the extension of a Deferral
Period, the "Deferral Period" shall mean the original Deferral Period as so
extended.

        (h)    Early Payment.    Notwithstanding anything to the contrary in the
Plan or a Non-Employee Director's Deferral Election, the Committee shall at all
times have the right to accelerate distribution of the Deferred Amounts. In the
event that the Committee makes such election, the Share Units shall be
distributed on such date or dates as shall be specified by the Committee.

8.     Grantor Trust

        Bunge Limited shall establish one or more grantor trusts (a so-called
"rabbi trust") to fund its obligations to the Non-Employee Directors under the
Plan in accordance with the terms of this Section 8. Any such grantor trusts
established by Bunge Limited shall meet the requirements of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as
amended.

9.     Adjustments Upon Changes in Capitalization

        Subject to any required action by the shareholders of Bunge Limited, the
number of Share Units credited to the Account of a Non-Employee Director and the
number of corresponding shares of Common Stock, and the number of shares of
Common Stock that have been authorized for issuance under the Plan but as to
which no shares of Common Stock corresponding to Share Units have been allocated
to an Account in the form of Share Units, the Fair Market Value of each share of
Common

5

--------------------------------------------------------------------------------




Stock and value assigned to a corresponding Share Unit, the maximum number of
shares of Common Stock that may be allocated in the form of Share Units to any
Non-Employee Director in any fiscal year of the Company, as well as any other
terms that the Committee determines requires adjustment, may be proportionately
adjusted for (i) any increase or decrease in the number of issued shares of
Common Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the shares of Common Stock, or similar event
affecting the shares of Common Stock, (ii) any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by Bunge Limited, or (iii) as the Committee may determine in its
discretion; provided, however, that conversion of any convertible securities of
Bunge Limited shall not be deemed to have been "effected without receipt of
consideration." Except as the Committee determines, no issuance by Bunge Limited
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason hereof shall be made
with respect to, the number or price of shares of Common Stock or number or
value of Share Units.

10.   Change in Control

        Upon a Change in Control, a Non-Employee Director shall receive an
immediate distribution with respect to all of the Share Units in his Account
(including any Account subject to an ongoing Service Period) in the form of a
single distribution of shares of Common Stock only; provided, however, that the
Committee, in its sole discretion, may determine to pay any portion of such
distribution in cash in lieu of shares. At the time of a Change in Control, no
further Deferred Amounts shall be contributed to an Account. This Section 10
shall supersede any other provision in the Plan to the extent such other
provision conflicts with this Section 10, including, without limitation,
Sections 7 and 12.

11.   Administration

        The Plan shall be administered and operated by the Committee (or such
person or group of persons to which such duties are delegated by the Committee),
which shall be responsible for the interpretation of the Plan and the
establishment of the rules and regulations governing the administration thereof.
The Committee, in its sole and absolute discretion, shall have full power and
authority to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, to construe and
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to make eligibility determinations; to determine whether
Deferral Elections shall be permitted for each year; to determine the terms and
provisions of the Deferral Election forms; to make determinations with respect
to federal, state and local income tax withholding; to make determinations with
respect to the number of Share Units in an Account; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
All determinations, decisions, interpretations and actions of the Committee
shall be final, binding and conclusive on all persons for all purposes,
including Bunge Limited, the Non-Employee Directors (and any person claiming any
rights under the Plan from or through a Non-Employee Director). No member of the
Committee shall be liable to any person for any action taken or omitted in good
faith in connection with the interpretation, construction, or administration of
the Plan. Bunge Limited shall indemnify and save harmless the members of the
Committee and Bunge Limited's officers, employees and directors against all
expenses and liabilities arising out of any action taken or omitted in good
faith in administering the Plan.

12.   Amendment and Termination

        The Committee or the Board may amend or terminate the Plan at any time,
and upon such termination no further Deferred Amounts shall be made. No
amendment or termination of the Plan shall adversely affect the rights of a
Non-Employee Director in any Account that has been established

6

--------------------------------------------------------------------------------




prior to such amendment or termination absent the written consent of each
affected Non-Employee Director, except that, following a termination of the
Plan, the Committee or the Board may provide for the immediate distribution of
all Share Units in a Non-Employee Director's Account.

13.   Unfunded Plan

        The deferred compensation arrangement provided for herein is intended to
be "unfunded" for purposes of U.S. federal income tax, and the Accounts shall
represent at all times unfunded and unsecured contractual obligations of Bunge
Limited. Each Non-Employee Director and his Beneficiary shall be an unsecured
creditor of Bunge Limited with respect to all obligations owed to him under the
Plan. Distributions under the Plan shall be satisfied solely out of the general
assets of Bunge Limited subject to the claims of its creditors, and a
Non-Employee Director and his Beneficiary shall not have any interest in any
fund or in any specific asset of Bunge Limited of any kind by reason of any
amount credited to a Non-Employee Director hereunder, nor shall a Non-Employee
Director or any Beneficiary or any other person have any right to receive any
distribution under the Plan except as, and to the extent, expressly provided
herein. No provision in the Plan shall create or be construed to create any
claim, right or cause of action against Bunge Limited, or against any of its
employees, officers, directors, agents, shareholders, members, partners or
affiliates arising from any diminution in value of any Share Unit.

14.   General Terms

        (a)    No Right to Continued Directorship or Participation.    The Plan
shall not be deemed to create or confer on any individual any right to be
retained in the service of Bunge Limited or any Subsidiary, nor to create or
confer on any individual the right to make a Deferral Election with respect to
any future Service Period. The terms and conditions of a Non-Employee Director's
services as a member of the Board shall be governed by arrangements between the
Non-Employee Director and Bunge Limited independently of the Plan.

        (b)    No Obligation to Continue the Plan for Future Service
Periods.    Bunge Limited shall not be under any obligation to continue the
arrangements provided for herein with respect to any future Service Period.

        (c)    Headings.    The section headings in the Plan have been inserted
for convenience of reference only and are to be ignored in any construction of
any provision hereof. If a provision of the Plan is not valid or enforceable,
that fact shall in no way affect the validity or enforceability of any other
provision. Use of one gender includes the other, and the singular and plural
include each other, except where the context clearly requires otherwise.

        (d)    Notices.    Notices may be delivered to a Non-Employee Director
at the corporate offices. Any Non-Employee Director who ceases to be a member of
the Board shall be responsible for furnishing the Committee with the current and
proper address for the mailing of notices and delivery of payments. Any notice
required or permitted to be given to such a Non-Employee Director shall be
deemed given if directed to the person to whom addressed at such address and
mailed by regular United States mail, first class and prepaid. If any item
mailed to such address is returned as undeliverable to the addressee, mailing
will be suspended until the Non-Employee Director furnishes the proper address.

        (e)    No Assignment; Binding Effect.    A Non-Employee Director's
rights under the Plan (including, without limitation, the right to receive
payments as provided herein) may not be assigned. The provisions of the Plan
shall be binding on each Non-Employee Director, such Non-Employee Director's
Beneficiary, and Bunge Limited and its successors and assigns, including,
without limitation, any successor in connection with a Change in Control.

7

--------------------------------------------------------------------------------




        (f)    Governing Law.    The Plan shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements
executed and performed entirely therein, and without regard to the choice of law
provisions thereof.

15.   Effective Date

        The Plan shall be effective as of January 1, 2002.

8

--------------------------------------------------------------------------------





QuickLinks


BUNGE LIMITED DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS (as Amended
as of March 12, 2003)
